Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections to Claims 1-6 are withdrawn due to Applicant's amendment of the claim.
Regarding the rejection of Claim 1-2, 5 under 35 U.S.C. 112(a), the rejection is withdrawn due to Applicant's amendments of the claim.
Regarding the rejection of Claim 1-6 under 35 U.S.C. 112(b), the rejection is withdrawn due to Applicant's amendments of the claim.
Regarding the rejection of Claim 1-6 under 35 U.S.C. 101, the rejection is withdrawn due to Applicant's amendments of the claim.
Applicant’s arguments with respect to claim(s) 1-6 under 35 U.S.C. 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1, “processes of ascertaining a shape of a region upon a subject (11) including a breast (15) in a state in which a nipple (13) of the subject (11) is oriented in a vertically downward direction”. The corresponding structure is “CT-scanning or the like”, see paragraph [0023], measuring top-and under bust, see paragraph [0025], photographing a region, see paragraph [0026], photography using a three-dimensional scanner or x-ray photography or the like, see paragraph [0026], a camera, see paragraph [0024], and equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisk, US 20160349738 (hereinafter Sisk).
Regarding claim 6, Sisk teaches 
Process of photographing a region including the breast of a subject with a three dimensional scanner; Ascertaining the shape of the breast of the subject; and manufacturing the brassier using the shape of the breast (e.g. see paragraph [0021], “In other embodiments, the invention provides customized, wearable objects (e.g., generated according to methods described herein). As shown in FIG. 3, in some embodiments, a method of manufacturing a customized, wearable object (i.e. and manufacturing the item using the shape of the subject) comprises providing a subject (e.g., human, animal or other living subject) and obtaining image data regarding the subject's body or portion(s) thereof. In further embodiments, once image data regarding the subject's body or portion(s) thereof is obtained (e.g., using a recording device described herein), the image data is utilized to create a virtual image of the subject. In other embodiments, image data regarding the subject's body or portion(s) (i.e. Ascertaining the shape of the subject )thereof is captured using a 3D scanner (i.e. Process of photographing a region of a subject with a three dimensional scanner) which also generates a virtual image of the subject's body or portion(s) thereof,”. Paragraph [0035] teaches that the manufactured item is a protective bra, i.e. brassier, which means that the shape of the breast is necessarily scanned).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk in view of Eternal*Voyager, “How to Calculate Your Correct Bra Size,” Venusian Glow, http://www.venusianglow.com/2013/09/an-easy-way-to-calculate-your-correct.html/ published 9/24/2013, accessed 11/4/2022. (hereinafter Eternal*Voyager).
Regarding claim 1, 
Sisk teaches teaches processes of ascertaining a shape of a region upon a subject (11) including a breast (15)  and manufacturing the brassiere using the shape (e.g. see paragraph [0021], “In other embodiments, the invention provides customized, wearable objects (e.g., generated according to methods described herein). As shown in FIG. 3, in some embodiments, a method of manufacturing a customized, wearable object (i.e. and manufacturing the item using the shape of the subject) comprises providing a subject (e.g., human, animal or other living subject) and obtaining image data regarding the subject's body or portion(s) thereof. In further embodiments, once image data regarding the subject's body or portion(s) thereof is obtained (e.g., using a recording device described herein), the image data is utilized to create a virtual image of the subject. In other embodiments, image data regarding the subject's body or portion(s) thereof is captured using a 3D scanner (i.e. ascertaining a shape of a region upon a subject (11) including a breast (15)) which also generates a virtual image of the subject's body or portion(s) thereof,” and paragraph [0035], “the invention is not limited by the type of article/object. Indeed, any object/article that is desired to be worn may be generated utilizing the systems and methods described herein…In some embodiments, the wearable object is an article traditionally worn as clothing such as, but not limited to, shirt, blouse, vest, jacket, suit, pant, skirt, sock, hat, underwear, or other type of clothing. In other embodiments, the wearable object is an article that is worn during sport such as, but not limited to, athletic equipment (e.g., pads, guards (e.g., shin guards), helmets, protective cup, protective bra, mouth guard, masks, and the like)”, see also paragraph [0037]).
Sisk does not explicitly teach ascertaining a shape of a breast (15) in a state in which a nipple (13) of the subject (11) is oriented in a vertically downward direction.
Eternal*Voyager teaches ascertaining a shape of a breast (15) in a state in which a nipple (13) of the subject (11) is oriented in a vertically downward direction (e.g. “2. Measure loosely in the bust (i.e. ascertain the shape of a breast), once standing and once leaning forward. If the difference is bigger than two inches, use the average of the two numbers. If less, use the leaning measurement,” see page 1. Examiner notes  that the act of leaning forward orients the nipple of the subject in a vertically downward direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Eternal*Voyager into Sisk for the purpose and advantage of ascertaining the shape of a breast so that accurate breast measurements can be acquired so a properly fitting brassier can be obtained.
Regarding claim 3, Sisk and Eternal*Voyager teaches the limitations of claim 1. Eternal*Voyager further teaches wherein the process of ascertaining the shape of a region including said breast (15) of said subject (11) includes a process of measuring the under-bust of said breast (e.g. “1. Measure tightly under the bust, on exhale. 2. Measure loosely in the bust (i.e. top-bust), once standing and once leaning forward. If the difference is bigger than two inches, use the average of the two numbers. If less, use the leaning measurement. ” see page 1).  
Regarding claim 4, Sisk and Eternal*Voyager teaches the limitations of claim 1. Sisk further teaches photographing said region including said breast of said subject with a three dimensional scanner (e.g. see paragraph [0021], “In other embodiments, image data regarding the subject's body or portion(s) thereof is captured using a 3D scanner (i.e. ascertaining a shape of a region upon a subject (11) including a breast (15)) which also generates a virtual image of the subject's body or portion(s) thereof.”)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Sisk and Eternal*Voyager in view of Arimura et al., US 2017/0020761 (hereinafter, Arimura).
Sisk and Eternal*Voyager teaches the limitations of claim 1. 
Sisk and Eternal*Voyager does not explicitly teach wherein said state in which said nipple (13) is oriented in a vertically downward direction is the state in which said subject is fixed to a loading table (21), and as compared to said nipple (13) of said subject, the back of said subject is directed toward the direction of said loading table.
Arimura teaches wherein said state in which said nipple (13) is oriented in a vertically downward direction is the state in which said subject is fixed to a loading table (21),and as compared to said nipple (13) of said subject, the back of said subject is directed toward the direction of said loading table (e.g. “The operating table includes a patient placement table, a main body, a coupling unit, and a rotation mechanism. The patient placement table places and secures the patient to hold the secured state of the patient (i.e. is the state in which said subject is fixed to a loading table (21)) also in a state where the patient is rotated such that breasts of the patient droop (i.e. wherein said state in which said nipple (13) is oriented in a vertically downward direction). The main body supports the patient placement table. The coupling unit removably couples the patient placement table to the main body with the patient placed. The rotation mechanism rotates the patient placement table about the rotation axis to hold the patient placement table at any given rotation angle. While the patient placement table is coupled to the main body using the coupling unit with the patient placed, the patient placement table rotates about the rotation axis by the rotation mechanism and is held at any given rotation angle.”, see paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Arimura into Sisk and Eternal*Voyager for the purpose of holding a patient at any given rotation angle so that the breast of the patient droop. Therefore breast can oriented in a useful and repeatable manner. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk and Eternal*Voyager further in view of Kojima, US 20100067648 (hereinafter Kojima).
Sisk and Eternal*Voyager teaches the limitations of claim 1. 
Sisk further teaches in the process of manufacturing the brassiere using the shape, the brassier is being manufacture on a basis of a shape of the breast  (e.g. see paragraph [0035], “In one embodiment, the invention provides a method of manufacturing a garment (i.e. brassier, see also paragraph [0035]), or other wearable object described herein, comprising using sizing information (e.g., specific dimensions and/or measurements of a subject's body or portion(s) thereof) determined using a virtual image of the subject's body or portion(s) thereof, (i.e. the shape of the breast)… and printing the garment,”).
Sisk and Eternal*Voyager does not explicitly teach the shape of the breast of said subject when said subject is in a prone state.
Kojima further teaches the shape of the breast of said subject when said subject is in a prone state (e.g. see Fig. 2 where on the basis of breast shape, the subject is oriented prone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Kojima into Sisk and Eternal*Voyager for the purpose and advantage of creating accurate three dimensional representations of a breast without the distortion that accompanies simple planar images or orientations with overlapping tissue.


Conclusion                                                                                                                                                      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2857